             Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
In Re Application of                       )
                                           )
THE ATTORNEY GENERAL OF                    )
THE BRITISH VIRGIN ISLANDS                 )                Misc. Case No. 1:19-mc-00164-RCL
                                           )
               Applicant                   )
                                           )
for Judicial Assistance to Obtain Evidence )
for Use in a Foreign Proceeding Pursuant   )
to 28 U.S.C. § 1782                        )
__________________________________________)


               APPLICANT’S MOTION FOR LEAVE TO FILE A SUR-REPLY

   I.        INTRODUCTION

        1.      This Motion for Leave to File a Sur-reply (“Sur-reply Motion”) assumes familiarity

with all prior filings in this Case and is not intended to be a rehashing of facts and argument in

those filings. Capitalized terms in this Sur-reply Motion not defined herein have the same

definitions as in the Application, Appl. for Judicial Assistance to Obtain Evid. for Use in Foreign

Proceeding Pursuant to 28 U.S.C. § 1782, ECF No. 1, and the Response, Mem. in Opp’n to (1)

Lester Hyman’s R. 24 Mot. to Intervene and (2) Lester Hyman’s Opp’n to the Att’y Gen. of the

Virgin Is.’s Appl. for Judicial Assistance to Obtain Evid. for Use in Foreign Proceeding Pursuant

to 28 U.S.C. § 1782, ECF No. 3. This Sur-reply Motion is solely to seek leave to address certain

particularly egregious and inaccurate “facts” invented by and raised for the very first time in the

Reply of Mr. Hyman to the Applicant’s Opposition to the Motion to Intervene (the “Reply”) that

have the potential to contaminate the record and confuse this Court. Reply of Lester Hyman to the

Applicant’s Opp’n to the Mot. to Intervene, ECF No. 4.

                                                1
              Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 2 of 8




   II.        MEMORANDUM OF LAW

         2.      “The court may grant leave to file a surreply at its discretion.” Am. Forest & Paper

Ass’n, Inc. v. EPA, No. 93-cv-0694(RMU), 1996 WL 509601, at *3 (D.D.C. Sept. 4, 1996)

(granting leave). Although sur-replies are “generally disfavored,” Banner Health v. Sebelius, 905

F. Supp. 2d 174, 187 (D.D.C. 2012), and other districts do not find sur-replies appropriate to

correct factual inaccuracies, e.g., Racetrac Petrol., Inc. v J.J.’s Fast Stop, Inc., No. Civ. A. 3:01-

CV-1397, 2003 WL 251318, at *21 (N.D. Tex. Feb. 3, 2003); but see United States v. Bruce, No.

1:18-cr-00464-JCH, 2018 WL 3232353 (D.N.M. Jul. 2, 2018) (granting leave to file a sur-reply to

address factual and legal inaccuracies in reply), this District has been less equivocal. “The district

court routinely grants such motions when a party is ‘unable to contest matters presented to the

court for the first time’ in the last scheduled pleading.” Ben-Kotel v. Howard Univ., 319 F.3d 532,

536 (D.C. Cir. 2003) (quoting Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001)) (denying

appellate relief where appellant, inter alia, failed to seek leave to file a sur-reply to apprise the

district court of his evidence that refuted a statement in the reply). “A surreply is most appropriate

where the new matter introduced is factual.” United States ex rel. Pogue v. Diabetes Treatment

Ctrs. of Am., Inc., 238 F. Supp. 2d 270, 277 (D.D.C. 2002); see Alexander v. Fed. Bureau of

Investigation, 186 F.R.D. 71 (D.D.C. 1998) (granting leave to file a sur-reply “to refute the

statements made by [non-party movant]”); but see Lewis, 154 F. Supp. 2d at 61 (denying leave to

file sur-reply to correct mischaracterizations in reply). “In exercising its discretion, the court

should consider whether the movant’s reply in fact raises arguments or issues for the first time,

whether the nonmovant’s proposed surreply would be helpful to the resolution of the pending

motion, and whether the movant would be unduly prejudiced were leave to be granted.” Banner

Health, 905 F. Supp. 2d at 187.



                                                  2
               Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 3 of 8




   III.        COMPLIANCE WITH LCVR 7(M)

          3.      On December 13, 2019, the Applicant’s attorney first called Mr. Hyman’s attorney

to confer. In that call Mr. Hyman’s attorney’s assistant took a message, advising that Mr. Hyman’s

attorney would be back after 4:00 PM and would return the call around that time. Having not

heard back from Mr. Hyman’s attorney, the Applicant’s attorney called again at approximately

9:30 AM on December 16, 2019, and again left a message. Mr. Hyman’s attorney and the

Applicant’s attorney ultimately spoke late in the day, and pursuant to Mr. Hyman’s attorney’s

request, the Applicant’s attorney followed up by email after the call and sent a draft version of this

Sur-reply Motion as well as the accompanying draft Exhibit A and Proposed Order. In the call,

Mr. Hyman’s attorney had said that he would review the draft Sur-reply Motion and respond either

that evening or latest the following morning with regards to whether Mr. Hyman would oppose or

support this Sur-reply Motion. Having not heard back, the following day, December 17, 2019, the

Applicant’s attorney sent an email at 12:56 PM to Mr. Hyman’s attorney advising that the

Applicant intended to file this Sur-reply Motion at 5:00 PM and requesting any input from

Mr. Hyman before that time.        Mr. Hyman’s attorney has, as at the time of this filing on

December 18, 2019, not responded, and the Applicant is unaware as to whether Mr. Hyman

opposes or supports this Sur-reply Motion.

   IV.         ARGUMENT

   A. In his Reply, Mr. Hyman Raises Various “Facts” for the First Time.

          4.      Most   egregiously,   in   his   discussion   of    Consorcio    Ecuatoriano     de

Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc. (In re Consorcio Ecuatoriano de

Telecomunicaciones S.A.), 747 F.3d 1262 (11th Cir. 2014), Mr. Hyman invents out of thin air that

the § 1782 application contained “two sworn declarations that litigation was actually forthcoming



                                                   3
            Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 4 of 8




and not contingent on the outcome of discovery.” Reply 9. This “fact” is not only nowhere to be

found in the CONECEL court’s opinion but also nowhere to be found in that case’s initial § 1782

application, Ex Parte Appl. for Judicial Assistance in Obtaining Evid. for Use in a Foreign Tribunal

Pursuant to 28 U.S.C. § 1782 and Incorporated Mem. of Law, Ex. 1-2, In re Consorcio Ecuatoriano

de Telecomunicaciones S.A., No. 10-mc-22320 (S.D. Fla. Jul. 14, 2010), ECF No. 1. Simply put,

this “fact” did not exist until Mr. Hyman invented it in his Reply, and the Applicant had no means

to address in his Response a “fact” that did not yet exist at that time.

       5.      Mr. Hyman continues this pattern of inventing new “facts” and introducing them in

his Reply when he says, “the one consistent statement that the BVIAG has made throughout its

briefing in this case: That it would not initiate proceedings against Mr. Hyman until at least 60

days after the conclusion of discovery offered by this court,” Reply 14, and “a lawsuit would not

commence until 60 days ‘after the conclusion of discovery in the United States,’” Reply 7 (quoting

Resp. ¶ 23). The Applicant has consistently said that exactly zero times. See Resp. ¶ 23 (“the

foreign proceedings are imminent, likely to be filed within sixty days after the conclusion of

discovery in the United States,” citing Appl. ¶ 25 (quoting Appl. Ex. MSK ¶ 78, ECF No. 1-1, “I

estimate that a claim will be launched within sixty days following the conclusion of discovery

hereunder” (emphasis added))).

       6.      Mr. Hyman further claims that the Applicant’s primary request for the BVI’s client

file in the Response is “a significant departure from its own application.” Reply 2. However, the

Applicant’s very first request for relief sought in the Application is Mr. Hyman’s “entire client file

for the BVIG,” Appl. ¶ 45, and that the request for “bank statements, tax returns, and associated

records and communications,” Id. ¶ 12, was in addition to the request for the BVI’s client file. Id.




                                                  4
            Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 5 of 8




       7.      Mr. Hyman also invents the new “fact” that he “responded to a narrow request for

documents reflecting written communications regarding a single issue pertaining to the proposed

extension of an airport in the BVI.” Reply 2-3. In fact, Mr. Hyman responded to the Applicant’s

current attorneys’ request that Mr. Hyman “provide, as a matter of urgency, your file (both paper

file and electronic file including all emails) regarding the above [BV Airways Inc and associated

companies] matter to us to assist in our investigations.” Appl. Ex. MSK-1, at 151, ECF No. 1-2

(emphasis added).

       8.      However, continuing this theme, Mr. Hyman also states for the first time that “[i]f

what the BVIAG is seeking are merely written communications regarding the proposed airport

extension, the BVIAG has offered no reason to believe Mr. Hyman has any such documents.”

Reply 3. In fact, the Applicant has produced such a document: an email from Mr. Hyman to the

former Premier regarding, inter alia, the airport extension! Appl. Ex. MSK-1, at 26.

       9.      In his Reply, Mr. Hyman further makes up that the Applicant “has provided no

explanation as to why it has not used those mechanisms to do so,” Reply 3, when discussing

“existing legal mechanisms under BVI law that would allow it to request its client file from

Mr. Hyman.” Id. However, the Applicant has, in fact, explained that he “could obtain the

requested discovery at this stage from the BVI High Court if Mr. Hyman, the Third-party

Respondents, and the evidence sought were in the BVI rather than in the United States.” Resp.

¶ 48 (emphasis added).

       10.     In his Reply, Mr. Hyman variously claims that “[t]he BVIAG makes a new factual

assertion wholly absent from its application: the BVIAG claims it already has sufficient evidence

of its purported claims against Mr. Hyman to allow it to file suit against him in the BVI,” Reply 2,

that the Applicant asserts that “it presently has sufficient evidence to support its purported claims



                                                 5
          Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 6 of 8




to file suit in the BVI,” Reply 6, “that the BVIAG recognizes that it does not presently have

sufficient evidence of its purported claims to file suit in the BVI,” Reply 7, that the Applicant does

not have “any evidence of wrongdoing,” Reply 9, that the Applicant asserts “that it has sufficient

evidence to file a lawsuit in the BVI,” Reply 10, that the Applicant now claims that “it has

sufficient evidence to file its claims against Mr. Hyman in the BVI,” Reply 13, and that the

Applicant now claims that he “has enough evidence to file a complaint against Mr. Hyman in the

BVI,” Reply 18-19. What the Applicant has actually said is that he can meet the particularized

pleading standards and “[w]hat the Applicant seeks through the Application is not evidence in a

general sense but rather cogent objective evidence . . . to meet the evidentiary standard in the

BVI High Court.” Resp. ¶ 45.

    B. Having an Accurate Record Assists this Court in Adjudicating Mr. Hyman’s Rule 24
       Motion and Opposition.

        11.     An accurate record of the facts addressed in paragraphs 3-9, supra, assists this Court

with determining whether the statutory requirements of § 1782 have been met by the Applicant

and whether the discretionary factors set forth in Intel Corp. v. Advanced Micro Devices, Inc., 542

U.S. 241 (2004) weigh in favor of granting the relief sought by the Applicant in the Application.

        12.     Correcting the record with respect to paragraphs 3-4, supra, assists the Court in

determining whether a foreign proceeding is contemplated and the existence of reliable indications

thereof. Correcting the record with respect to paragraphs 5-7, supra, assists the Court in evaluating

the fourth Intel factor. Correcting the record with respect to paragraphs 8-9, supra, assists the

Court in evaluating the first and third Intel factors.

    C. Mr. Hyman Would Not Be Prejudiced by the Court Granting the Applicant Leave to
       File a Sur-reply; Rather, It Is the Applicant that is Prejudiced by the Delay Caused
       by Seeking Leave to File a Sur-reply.




                                                   6
           Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 7 of 8




         13.     Mr. Hyman can hardly argue that he would be prejudiced by the Court exercising

its discretion in favor of granting the Applicant leave to file a sur-reply, and this factor weighs in

the Applicant’s favor. Rather than prejudicing Mr. Hyman, the need to file a sur-reply in

connection with Mr. Hyman’s Opposition prejudices the Applicant, for it creates additional delay

in both being able to conduct discovery should this Court grant the relief requested in the

Application and filing the contemplated lawsuit against Mr. Hyman in the BVI High Court. If

anything, Mr. Hyman benefits from the Court granting the Applicant leave to file a sur-reply and

the resultant delay.

    V.         CONCLUSION

         14.     A movant in his reply has wide latitude in addressing a response; however,

introducing made-up “facts” for the first time in a reply falls outside this wide latitude, and for this

reason, the Applicant respectfully moves this Court for leave to file the proposed Sur-reply

attached as Exhibit A to this Sur-reply Motion and serve it on Mr. Hyman.



December 18, 2019                               Respectfully submitted,

                                                /s/ Markus A. Stadler
                                                Markus A. Stadler
                                                D.C. Bar No. 1046805
                                                Attorney for the Applicant

                                                MARTIN KENNEY & CO.
                                                P. O. Box 4740
                                                Road Town
                                                Tortola VG1110
                                                British Virgin Islands
                                                (284) 494-2444
                                                mstadler@mksolicitors.com




                                                   7
          Case 1:19-mc-00164-RCL Document 5 Filed 12/18/19 Page 8 of 8




                                CERTIFICATE OF SERVICE



       I hereby certify that on the 18th day of December, 2019, I will electronically file the

foregoing and accompanying exhibits with the Clerk of the Court using the CM/ECF system,

which will then send a notification of such filing (NEF) to the following:



       Barry J. Pollack
       ROBBINS, RUSSELL, ENGLERT, ORSECK, UNTEREINER & SAUBER LLP
       2000 K St., N.W., Fl. 4
       Washington, DC 20006
       bpollack@robbinsrussell.com



                                             /s/ Markus A. Stadler
                                             Markus A. Stadler
                                             D.C. Bar No. 1046805
                                             Attorney for the Applicant

                                             MARTIN KENNEY & CO.
                                             P. O. Box 4740
                                             Road Town
                                             Tortola VG1110
                                             British Virgin Islands
                                             (284) 494-2444
                                             mstadler@mksolicitors.com




                                                8
